— Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 28, 1991, which ruled that claimant was entitled to receive unemployment insurance benefits.
Claimant’s termination occurred after he had an altercation with another physical education instructor. Testimony by eyewitnesses to this disagreement revealed, among other things, that no threats were made by claimant and there was no physical contact between the two. In addition, it was claimant’s co-worker who became angry and whose voice was raised. Whether a claimant is guilty of misconduct is a factual issue for the Unemployment Insurance Appeal Board to resolve and must be upheld if supported by substantial evidence (see, Matter of Arroyo [Dry Harbor Nursing Home — Hartnett], 145 AD2d 886, 887; Matter of Padilla [Sephardic Home for the Aged — Roberts], 113 AD2d 997, 998). While claimant may have displayed bad judgment in this instance, this does not automatically render him ineligible to receive benefits (see, Matter of Arroyo [Dry Harbor Nursing Home — Hartnett], supra, at 887). Given the facts presented here, we find substantial evidence in the record to support the Board’s conclusion that claimant’s actions did not rise to the level of misconduct so as to disqualify him from receiving unemployment insurance benefits.
Mikoll, J. P., Yesawich Jr., Levine, Mercure and Crew III, JJ., concur. Ordered that the decision is affirmed, without costs.